 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6



ADVISORY AGREEMENT
 


 
Advisory Agreement dated as of June 1, 2105 by and among ISMO Tech Solutions,
Inc. (“Company”), and Ari Jatwes or his incorporated company (the “Advisor”).
 
W I T N E S S E T H:
 
The Company desire to engage the services of the Advisor for purposes of general
business analysis and development and more specifically for those services set
forth below (collectively, the “Advisory Services”).
 
Advisor is desirous of performing the Advisory Services on behalf of the Company
and desires to be engaged and retained by the Company for such purposes.
 
Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Advisor and the Company agree as follows:
 
1.           Advisory Services.  The Company hereby retains the Advisor to
provide expertise in the areas of public company administration, finance and
corporate development to the Company’s management and board of directors, and
the Advisor accepts such retention all on the terms and conditions herein
contained.     Specific services are:
 
(a)           to assist the Company all corporate development activities and
direction;
 
(b)
to assist the Company in the implementation of new asset identification and
analysis of those assets; and

 
(c)
to assist the Company in the analysis and negotiation of any financial
transactions related to the licensing or acquisition of assets determined to be
a strategic fit.

 
2.           Term.
 
 (a)           Subject to this Section 2(a), the initial term (the “Initial
Term”) of this Agreement shall be for a one-year period commencing on June 1,
2015. The term will automatically renew unless terminated by mutual consent.
 
3.           Compensation.  The Company shall pay and deliver to the Advisor:
 
•
Monthly retainer of USD$5,000 once the Company has raised a minimum of
$1,000,000 in the aggregate;

 
•
Share options as deemed appropriate by the compensation committee;

 
•
An engagement fee of 250,000 restricted common shares. Restricted shares will be
subject to leak out provisions once freely tradable either by SEC rules as they
pertain to insiders or if no longer applicable, to a 25% per 90-day leak-out
provision, voluntarily agreed to on execution of this Agreement (“Common
Shares”).

 


 


 
Exhibit 10.6, 1

--------------------------------------------------------------------------------

 




 
4.           Expenses:  The Company will reimburse Advisor for all reasonable
expenses incurred during performance of duties as Advisor.
 
5.           Termination:  Either the Company or Advisor can terminate this
Agreement by giving Ninety (90) days written notice.   Company agrees not to
terminate (unless for cause) this Agreement during the Initial Term unless there
is clear evidence the Advisor is not performing its required duties hereunder in
good faith. If the Company terminates the Agreement prior to the end of the
Initial Term (without cause), the Advisor shall be entitled to any outstanding
unpaid portion of reimbursable expenses, Transaction Fee, if any, and for the
remainder of the unexpired portion of the applicable term (Initial Term or an
agreed extension period) of the Agreement.
 
6.           Duties of the Company.
 
(a)           The Company shall supply the Advisor, on a regular and timely
basis, with all approved data and information about the Company, its management,
its products and its operations, and the Company shall be responsible for
advising the Advisor of any facts which would affect the accuracy of any prior
data and information previously supplied to the Advisor so that the Advisor may
take corrective action.
 
(b)           The Company shall promptly supply the Advisor with:  full and
complete copies of all filings with all federal and state securities agencies;
full and complete copies of all stockholder stock reports and communications,
whether or not prepared with the Advisor’s assistance; all data and information
supplied to any analyst, broker-dealer, market maker or other member of the
financial community; and all product/services brochures, sales materials, etc.
 
(c)           The Company shall contemporaneously notify the Advisor if any
information or data being supplied to the Advisor has not been generally
released to the public.
 
(d)           Other specific obligations of the Company hereunder include the
obligation to make all payments and/or deliveries of securities required
hereunder (including, but not limited to the Common Shares) as due.
 
7.            Representatives and Indemnification by Company.
 
(a)           The Company shall be deemed to make a continuing representation of
the accuracy of any and all material facts, information and data which it
supplies to the Advisor and the Company acknowledges its awareness that the
Advisor will rely on such continuing representation in disseminating such
information.
 
(b)           The Advisor, in the absence of notice in writing from the Company,
will rely on the continuing accuracy of material, information and data supplied
by the Company.
 
(c)           The Company hereby agrees to indemnify the Advisor against, and to
hold the Advisor harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Advisor’s reliance on: (i) the general availability of
information supplied to the Advisor and the Advisor”s ability to promulgate such
information; and (ii) the accuracy and continuing accuracy of such facts,
material, information and data, unless the Advisor has been negligent in
fulfilling its duties and obligations hereunder.
 


 
Exhibit 10.6, 2

--------------------------------------------------------------------------------

 
 
8.            Representatives and Indemnification by Advisor.
 
The Advisor agrees to provide the Advisor Services hereunder in a manner
consistent with the performance standards observed by other professionals
undertaking such functions.
 
9.           Mutual Indemnification
 
Subject to the specific indemnifications found in Section 7 and 8 of this
Agreement, each party shall indemnify and hold harmless the other party and its
affiliates, directors, officers, employees, partners, contractors or agents,
from and against any and all claims, actions, causes of action, demands, or
liabilities of whatsoever kind and nature, including judgments, interest,
reasonable attorneys’ fees, and all other costs, fees, expenses, and charges
(collectively, “Claims”) to the extent that such Claims arise out of or were
caused by the negligence, gross negligence, or willful misconduct of the
indemnifying party or from any breach of the Agreement by the indemnifying
party.
 
10.           Confidentiality and Other Provisions.
 
(a)           The Advisor shall not, except as authorized or required to perform
the Advisor Services, reveal or divulge to any person or Company any of the
trade secrets, secret or confidential operations, processes or dealings or any
information concerning the organization, business, finances, transactions or
other affairs of the Company, which may come to its knowledge during the term of
this Agreement and shall keep in complete secrecy all confidential information
entrusted to it and shall not use or attempt to use any such information in any
manner which may injure or cause loss, either directly or indirectly, to each
Company’s business or may be likely so to do.  This restriction shall continue
to apply after the termination of this Agreement without limit in point of time
but shall cease to apply to information or knowledge, which may come into the
public domain.  The Advisor shall comply with such directions, as the Company
shall make to ensure the safeguarding or confidentiality of all such
information.
 
(b)           During the term of this Agreement, the Advisor shall devote
sufficient time, attention, and ability to the business of the Company, and to
any associated Company, as is reasonably necessary for the proper performance of
the Advisory Services pursuant to this Agreement.   During the term of this
Agreement, the Advisor shall:
 
(i)           at all times perform the Advisory Services to the best of its
abilities and in the best interests of the Company; and
 
(ii)           devote such of its time, labor and attention to the business of
the Company as it, in its sole discretion, deems necessary for the proper
performance of the Advisor’s obligations under this Agreement; and
 
10.           Relationship of Parties.  The Advisor is an independent
contractor, responsible for compensation of its agents, employees and
representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment compensation) and all workers’ compensation
insurance.  This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties, and neither party is
intended to have any interest in the business or property of the other.
 


 
Exhibit 10.6, 3

--------------------------------------------------------------------------------

 




 
11.           Miscellaneous.
 
(a)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.
 
(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (Eastern
Standard time) on a Business Date, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 4:30 p.m.
(Eastern Standard time) on any date and earlier than 11:59 p.m. (Eastern
Standard time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:
 
If to the Company:
 
Address:
 
Email:
 


 
If to the Advisor:                                Ari Jatwes
 
7475 Avenida del Mar #1303
Boca Raton ,FL,33433
561 245 7247
561 843 9281 ( c)
Email: arijat@gmail.com
Attention:  Ari Jatwes
 
or such other address as may be designated in writing hereafter, in the same
manner, by such party.
 
(c)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Advisor, or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.
 


 
Exhibit 10.6, 4

--------------------------------------------------------------------------------

 


 
(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  All words used in this Agreement will be
construed to be of such number and gender as the circumstances require.
 
(e)           Successors and Assigns.  This Agreement is intended only for the
benefit of, shall be binding upon and inure to the benefit of the parties and
their respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Advisor may assign and/or transfer all or a portion of the consideration payable
by the Company hereunder.
 
(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.
 
(g)           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
(h)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including the recovery of damages, the
Advisor will be entitled to specific performance of the obligations of the
Company hereunder.  The Company and the Advisor agree that monetary damages
would not be adequate compensation for any loss incurred by reason of any breach
of its obligations described in this Agreement and hereby agrees to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
[Remainder of page intentionally left blank]
 


 
Exhibit 10.6, 5

--------------------------------------------------------------------------------

 




 
 IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
 
 
/s/ Ari Jatwes
ARI JATWES
CONSULTANT


/s/ Denis Corin
DENIS CORIN
PREDISENT - ISMO TECH SOLUTIONS (QBioMed Inc)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 10.6, 6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------